Exhibit 10.1

 

ADJUSTED EBITDA-BASED RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is dated as of
                 by and between AXIALL CORPORATION, a Delaware corporation
(together with any Subsidiaries, as applicable, the “Company”), and
                       (“Grantee” or “You”).

 

1.             Grant of Restricted Stock Units.  Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Company’s
2011 Equity and Performance Incentive Plan, as amended (the “Plan”), the
Committee has granted to Grantee, as of                        (the “Date of
Grant”),                      restricted stock units (otherwise referred to in
this Agreement as “Restricted Stock Units”).  Each Restricted Stock Unit shall
represent the contingent right to receive one share of Common Stock.

 

2.             Restrictions on Transfer of Restricted Stock Units.  The
Restricted Stock Units may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by Grantee.  Any purported
transfer, encumbrance or other disposition of the Restricted Stock Units that is
in violation of this Agreement shall be null and void, and the other party to
any such purported transaction shall not obtain any rights to or interest in the
Restricted Stock Units.

 

3.             Vesting of Restricted Stock Units.  The Restricted Stock Units
specified in Section 1 of this Agreement shall vest as follows:

 

(a)           On
                                                                                              ,
a number of Restricted Stock Units equal to
                                                                          
multiplied by the number of Restricted Stock Units specified in Section 1 of
this Agreement shall become nonforfeitable on a cumulative basis until 100% of
the Restricted Stock Units specified in Section 1 of this Agreement have become
nonforfeitable.  Each such                            date shall be a settlement
date under this Agreement.  In addition to the other conditions described above,
your right to receive all or any portion of the Restricted Stock Units is
contingent upon the Company achieving positive adjusted earnings before
interest, taxes, depreciation and amortization for the
                                                    .

 

(b)           In the event a Change in Control occurs prior to all of the
Restricted Stock Units specified in Section 1 of this Agreement becoming
nonforfeitable as provided in Section 3(a) above and while Grantee is an
employee of the Company or any Subsidiary, the Restricted Stock Units covered by
this Agreement shall become nonforfeitable if, in connection with such Change in
Control, the successor corporation does not assume the obligations of the
Company under this Agreement or provide Grantee with a substitute award with
rights equivalent to the rights provided under this Agreement.

 

Subject to the following sentence, if the obligations of the Company under this
Agreement remain unchanged or the successor corporation assumes the obligations
of the Company under this Agreement or provides Grantee with a substitute award
with rights equivalent to the rights provided under this Agreement, then no such
acceleration shall apply and the terms of this Agreement shall apply to the
assumed or substitute award, except as may otherwise be provided in a written
agreement between Grantee and the Company.

 

Notwithstanding the foregoing, if, following a Change in Control, (i) the
obligations of the Company under this Agreement remain unchanged or the
successor corporation assumes the obligations of the Company under this
Agreement or provides Grantee with a substitute award with rights equivalent to
the rights provided under this Agreement and (ii) after the Change in Control,
but prior to all of the Restricted Stock Units specified in Section 1 of this
Agreement becoming nonforfeitable, the Company or any successor corporation or
any subsidiary of either terminates Grantee’s employment without Cause or
Grantee terminates his employment for Good Reason, then the Restricted Stock
Units covered by this Agreement or any substitute award shall become
nonforfeitable upon such termination of employment.

 

--------------------------------------------------------------------------------


 

4.             Forfeiture of Restricted Stock Units.  Except as provided in
Section 3 or as the Committee may determine on a case-by-case basis, subject to
the terms of the Plan, at such time as Grantee ceases to be continuously
employed by the Company, any Restricted Stock Units that have not theretofore
become nonforfeitable hereunder shall be forfeited.

 

5.             Payment of Restricted Stock Units.  To the extent the Restricted
Stock Units shall become nonforfeitable pursuant to Section 3(a) above, shares
of Common Stock underlying such Restricted Stock Units shall be transferred to
Grantee no later than 15 days after the date on which the Restricted Stock Units
become nonforfeitable (i.e., the respective settlement date), and in all events
within the short-term deferral period specified in Treas. Reg. § 1.409A-1(b)(4),
except as otherwise provided in Section 7.

 

6.             Dividend, Equivalents, Voting and Other Rights.  Grantee shall
have no rights of ownership in the shares of Common Stock underlying the
Restricted Stock Units and shall have no right to vote such shares of Common
Stock until the date on which the shares of Common Stock are transferred to
Grantee pursuant hereto.  Dividend equivalents will be paid in cash on the
shares of Common Stock underlying the Restricted Stock Units and shall be
deferred (with no earnings accruing) until and paid contingent upon the earning
of the related Restricted Stock Units and paid at the same time the underlying
shares are transferred to Grantee.

 

7.             Delivery of Shares of Common Stock.  The shares of Common Stock
underlying the Restricted Stock Units shall be released to Grantee by the
Company’s transfer agent at the direction of the Company.  At such time as the
Restricted Stock Units become payable as specified in this Agreement, the
Company shall direct the transfer agent to forward all such payable shares of
Common Stock to Grantee except, in the event that Grantee has notified the
Company of his election to satisfy any tax obligations by surrender of a portion
of such shares, the transfer agent will be directed to forward the remaining
balance of shares after the amount necessary for such taxes has been deducted.

 

8.             Restrictive Covenants.

 

(a)           Confidential Information and Trade Secrets.

 

(i)                                     Grantee shall hold in a fiduciary
capacity for the benefit of the Company all Confidential Information, including
but not limited to trade secrets (as “trade secrets” are defined by applicable
Georgia law) pursuant to this Agreement and as otherwise required by law. 
During Grantee’s employment with the Company and following the termination of
Grantee’s employment for any reason, Grantee shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, use, communicate, or divulge Confidential information to any other
person or entity, except that Grantee may disclose Confidential Information to
other Company employees and professional advisors of the Company who have a true
need to know about such Confidential Information in order to carry out their
duties of service to the Company; provided, however, that the non-use and
non-disclosure restrictions described herein will only apply for so long as the
particular information at issue remains Confidential Information.

 

2

--------------------------------------------------------------------------------


 

The protection afforded to Confidential Information by this Agreement is not
intended by the parties hereto to limit, and is intended to be in addition to,
any protection provided to any such information under any applicable federal,
state, or local law.

 

(ii)                                  All files, records, documents, drawings,
specifications, data, computer programs, customer or vendor lists, specific
customer or vendor information, marketing techniques, business strategies,
contract terms, pricing terms, discounts and management compensation of the
Company whether prepared by Grantee or otherwise coming into Grantee’s
possession, shall remain the exclusive property of the Company and Grantee shall
not remove any such items from the premises of the Company, except in
furtherance of Grantee’s duties.

 

(iii)                               It is understood that while employed by the
Company, Grantee will promptly disclose to the Company in writing, and assign to
the Company Grantee’s interest in any invention, improvement, copyrightable
material or discovery made or conceived by Grantee, either alone or jointly with
others, which arises out of Grantee’s employment (“Grantee Invention”).  At the
Company’s request and expense, Grantee will reasonably assist the Company during
the period of Grantee’s employment by the Company and thereafter in connection
with any controversy or legal proceeding relating to a Grantee Invention and in
obtaining domestic and foreign patent or other protection covering a Grantee
Invention.  As a matter of record, Grantee hereby states that he or she has
provided below a list of all unpatented inventions in which Grantee owns all or
partial interest.  Grantee agrees not to assert any right against the Company
with respect to any invention which is not patented or which is not listed.

 

(iv)                              As requested by the Company and at the
Company’s expense, from time to time and upon the termination of Grantee’s
employment with the Company for any reason, Grantee will promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information in Grantee’s possession or within his control (including, but not
limited to, memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material.  If requested by the
Company, Grantee will provide the Company with written confirmation that all
such materials have been delivered to the Company as provided herein.

 

(b)           Non-Solicitation.  During his employment with the Company and for
a period of one year following the termination of Grantee’s employment for any
reason, Grantee shall not, in any way, directly or indirectly, solicit, divert,
or take away or attempt to solicit, divert, or take away (a) any party who is a
customer or prospective customer of the Company with which Grantee had Material
Contact while employed with the Company, for the purpose of marketing, selling,
or providing to any such party any services or products offered by or
competitive with the Company’s Business other than general solicitations to the
public and not directed specifically at a customer of the Company, or (b) any
employee of the Company to terminate such employee’s employment relationship
with the Company.

 

3

--------------------------------------------------------------------------------


 

(c)           Non-Competition.  During Grantee’s employment by the Company and
for a period of one year following the termination of Grantee’s employment,
Grantee shall not render Services to any person or entity that engages in or
owns, invests in, operates, manages, or controls any venture or enterprise which
engages or proposes to engage in the Business within the Restricted Territory. 
Notwithstanding the foregoing, nothing in this Agreement shall prevent Grantee
from owning for passive investment purposes not intended to circumvent this
Agreement, less than five percent (5%) of the publicly traded voting securities
of any company engaged in the Business (so long as Grantee has no power to
manage, operate, advise, consult with or control the competing enterprise and no
power, alone or in conjunction with other affiliated parties, to select a
director, manager, general partner, or similar governing official of the
competing enterprise other than in connection with the normal and customary
voting powers afforded Grantee in connection with any permissible equity
ownership).

 

(d)           Remedies: Specific Performance.  The parties acknowledge and agree
that Grantee’s breach or threatened breach of any of the restrictions set forth
in this Section will result in irreparable and continuing damage to the Company
for which there may be no adequate remedy at law and that the Company shall be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for any such breach or threatened or attempted breach. 
Grantee hereby consents to the grant of an injunction (temporary or otherwise)
against Grantee or the entry of any other court order against Grantee
prohibiting and enjoining him from violating, or directing him to comply with
any provision of this Section.  Grantee also agrees that such remedies shall be
in addition to any and all remedies, including damages, available to the Company
against him for such breaches or threatened or attempted breaches.  In addition,
without limiting the remedies of the Company for any breach of any restriction
on Grantee set forth in this Section, except as required by law, Grantee shall
forfeit any and all Restricted Stock Units set forth in Section 1 hereof if
Grantee breaches the covenant applicable to Grantee contained in this
Section and the Company will have no obligation to grant or vest any additional
Restricted Stock Units.

 

(e)           Communication of Contents of Agreement.  During Grantee’s
employment and for one year thereafter, Grantee will communicate his obligations
under this Section to any person, firm, association, partnership, corporation or
other entity which Grantee intends to be employed by, associated with, or
represent.

 

(f)            Independent Covenants.  The existence of any claim, demand,
action or cause of action of Grantee against the Company, whether predicated
upon this Agreement or otherwise, is not to constitute a defense to the
Company’s enforcement of any of the covenants or agreements contained in this
Section.  The Company’s rights under this Agreement are in addition to, and not
in lieu of, all other rights the Company may have at law or in equity to protect
its confidential information, trade secrets and other proprietary interests.

 

(g)           Extension.  If a court of competition jurisdiction finally
determines that Grantee has violated any of Grantee’s obligations under this
Section, then the period applicable to those obligations is to automatically be
extended by a period of time equal in length to the period during which those
violations occurred.

 

9.             Definitions.  As used in this Agreement, the following terms
shall be defined as follows:

 

(a)           “Business” shall mean the production, distribution, marketing,
and/or sales of:  (i) chlor-alkali and derivative products and chlorovinyls
products that are manufactured, distributed and/or sold by the Company,
including caustic soda, chlorine, hydrogen, muriatic acid, chlorinated ethylenes
(such as ethyl chloride, ethylene dichloride, perchloroethylene,
trichloroethylene and vinyl chloride monomer), chlorinated solvents, calcium
hypochlorite, phosgene derivatives, polyvinyl chloride, vinyl compounds and
compound additives; (ii) aromatics products that are manufactured, distributed
and/or sold by the Company, including acetone, cumene and phenol; and
(iii) polyvinyl chloride/vinyl-based building products that are manufactured,
distributed and/or sold by the Company, including window and door profiles, pipe
and pipe fittings, exterior siding and claddings, interior and exterior
mouldings and trim, and decking.

 

4

--------------------------------------------------------------------------------


 

(b)           “Cause” shall mean Grantee shall have committed prior to
termination of employment any of the following acts:  (i) an intentional act of
fraud, embezzlement, theft, or any other material violation of law in connection
with Grantee’s duties or in the course of Grantee’s employment; (ii) intentional
wrongful damage to material assets of the Company; (iii) intentional wrongful
disclosure of material confidential information of the Company; (iv) intentional
wrongful engagement in any competitive activity that would constitute a material
breach of the duty of loyalty; (v) intentional breach of any stated material
employment policy of the Company; or (vi) intentional breach of any
non-competitive; non-solicitation or non-disclosure agreement with the Company. 
Any determination of whether Grantee’s employment was terminated for Cause shall
be made by the Committee, whose determination shall be binding and conclusive.

 

(c)           “Confidential Information” shall mean “trade secrets,” as such
term is defined by applicable Georgia law, and knowledge or data relating to the
Company and its respective businesses that is not generally known to persons not
employed by the Company, is not generally disclosed by the Company and is the
subject of reasonable efforts to keep it confidential.  Confidential Information
includes, but is not limited to, information regarding:  (i) product or service
cost or pricing; (ii) personnel allocation or organizational structure;
(iii) the business operations or financial performance of the Company;
(iv) sales and marketing plans; (v) strategic initiatives (independent or
collaborative); (vi) existing or proposed methods of operation; (vii) current
and future development and expansion or contraction plans;
(viii) sale/acquisition plans; and (ix) non-public information concerning the
legal or financial affairs of the Company.  Confidential Information does not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.  This definition is not intended to limit any
definition of confidential information or any equivalent term under applicable
federal, state, or local law.

 

(d)           “Good Reason” shall mean:  (i) the Company or any Subsidiary
reduces Grantee’s total compensation or total compensation potential by a
material amount, except to the extent the Company or Subsidiary has instituted a
reduction applicable to all senior executives of the Company or (ii) any
attempted relocation of Grantee’s place of employment to a location more than
150 miles from the location of such employment on the date of such attempted
relocation; provided, that the Grantee’s termination shall only constitute a
termination for Good Reason hereunder if (x) the Grantee provides the Company
with a notice of termination within 90 days after the initial existence of the
facts or circumstances constituting Good Reason, (y) the Company has failed to
cure such facts or circumstances within 30 days after receipt of the notice of
termination, and (z) the date of termination occurs no later than 120 days after
the initial occurrence of the facts or circumstances constituting Good Reason.

 

(e)           “Material Contact” shall mean contact between Grantee and any
customer or prospective customer (i) with whom Grantee dealt on behalf of the
Company; (ii) whose dealings with the Company were coordinated or supervised by
Grantee; (iii) about whom Grantee obtained confidential information in the
ordinary course of business as a result of Grantee’s association with the
Company; or (iv) who receives products authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for Grantee.

 

5

--------------------------------------------------------------------------------


 

(f)            “Restricted Territory” shall mean the United States and Canada. 
Grantee acknowledges and agrees that the Restricted Territory accurately
describes the territory in which the Company manufactures, markets, and/or sells
products.

 

(g)           “Services”  mean services or activities that are the same as or
similar to the type provided, conducted, or engaged in by the Grantee within the
two year period prior to Grantee’s termination or separation from the Company.

 

10.          Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any Restricted Stock Units or shares of Common Stock or other
securities pursuant to this Agreement if the issuance thereof would, in the
reasonable opinion of the Company, result in a violation of any such law.

 

11.          Relation to Other Benefits.  Any economic or other benefit to
Grantee under this Agreement shall not be taken into account in determining any
benefits to which Grantee may be entitled.

 

12.          Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent.

 

13.          Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

14.          Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by Grantee under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
Grantee make arrangements satisfactory to the Company for payment of the balance
of such taxes to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such benefit.  If Grantee
fails to make arrangements for the payment of tax, the Company will withhold
shares of Common Stock having a value equal to the amount required to be
withheld.  Notwithstanding the foregoing, when Grantee is required to pay the
Company an amount required to be withheld under applicable income and employment
tax laws, Grantee may elect to satisfy the obligation, in whole or in part, by
electing to have withheld, from the shares required to be delivered to Grantee,
shares of Common Stock having a value equal to the amount required to be
withheld.  The shares used for tax withholding will be valued at an amount equal
to the Market Value per Share of such shares of Common Stock on the date the
benefit is to be included in Grantee’s income.  In no event will the market
value of the shares of Common Stock to be withheld and delivered pursuant to
this Section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld.

 

15.          Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistent provisions between
this Agreement and the Plan, the Plan shall govern.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan. 
The Committee, acting pursuant to the Plan shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with this grant.

 

6

--------------------------------------------------------------------------------


 

16.          Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of Grantee, and the successors and
assigns of the Company.

 

17.          Governing Law.  The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Georgia, without
giving effect to the principles of conflict of laws thereof.

 

18.          Consent to Jurisdiction.  Company and Grantee each (i) hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts located in Atlanta, Georgia for the purpose of any action, claim, cause
of action or suit (in contract, tort, or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof, (ii) hereby waives to the extent not prohibited by
applicable law, and agrees not to assert by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above named courts, that any such proceeding brought in
one of the above named courts is improper, or that this Agreement or the subject
matter hereof or thereof may not be enforced in or by such court and
(iii) hereby agrees not to commence or maintain any action, claim, cause of
action, or suit (in contract, tort, or otherwise), inquiry, proceeding, or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof or thereof other than before one of the above named courts
nor to make any motion or take any other action seeking or intending to cause
the transfer or removal of any such action, claim, cause of action, or suit (in
contract, tort, or otherwise), inquiry, proceeding or investigation to any court
other than one of the above named courts whether on the grounds of inconvenient
forum or otherwise.  Company and Grantee each hereby consents to service of
process in any such proceeding in any manner permitted by Georgia law, and
agrees that service of process by registered or certified mail, return receipt
requested, at the address of Grantee as reflected in the books and records of
the Company is reasonably calculated to give actual notice.  The provisions of
this Section shall not restrict the ability of the Company or Grantee to enforce
in any court any judgment obtained in one of the courts specified in clause
(i) of the first sentence of this Section.

 

19.          Notices.  Any notice to the Company provided for herein shall be in
writing to the Company, marked Attention: Executive Vice President, General
Counsel and Secretary, and any notice to Grantee shall be addressed to said
Grantee at his address currently on file with the Company.  Except as otherwise
provided herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
registered mail, postage and fees prepaid, and addressed as aforesaid.  Any
party may change the address to which notices are to be given hereunder by
written notice to the other party as herein specified (provided that for this
purpose any mailed notice shall be deemed given on the third business day
following deposit of the same in the United States mail).

 

20.          Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with, or be
exempt from, the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Grantee.  This
Agreement and the Plan shall be administered in a manner consistent with this
intent.

 

21.          Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute the same
instrument.

 

22.          Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.  This
Agreement will be construed as if drafted jointly by the Company and Grantee and
no presumption or burden of proof will arise favoring or disfavoring the Company
or Grantee

 

7

--------------------------------------------------------------------------------


 

by virtue of the authorship of any provision in this Agreement. The word
“including” in this Agreement means “including without limitation.”  All words
in this Agreement will be construed to be of such gender or number as the
circumstances require.

 

23.          Data Protection.  By signing below, Grantee consents to the Company
processing Grantee’s personal data provided herein (the “Data”) exclusively for
the purpose of performing this Agreement, in particular in connection with the
vesting of Restricted Stock Units awarded herein.  For this purpose the Data may
also be disclosed to and processed by companies outside the Company, e.g., banks
involved.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement, as of the day and year first above written.

 

 

AXIALL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANTEE:

 

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------